NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MICHAEL JAMES DEELY,               )
                                   )
       Appellant,                  )
                                   )
v.                                 )               Case No. 2D16-1614
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed March 9, 2018.

Appeal from the Circuit Court for Pinellas
County; William H. Burgess, III, Judge.

Howard L. Dimmig, II, Public Defender,
and Victoria Hatfield, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, CRENSHAW, and SLEET, JJ., Concur.